Exhibit 10.2

 

 

AMENDMENT NO. 2 TO

EQUITY INTEREST AND ASSET PURCHASE AGREEMENT

AMONG

WCA WASTE CORPORATION,

WCA OF MASSACHUSETTS, LLC,

WCA OF OHIO, LLC,

LIVE EARTH LLC,

CHAMPION CITY RECOVERY, LLC,

BOXER REALTY REDEVELOPMENT, LLC,

SUNNY FARMS LANDFILL, LLC,

AND

NEW AMSTERDAM & SENECA RAILROAD COMPANY, LLC.

 

 

DECEMBER 19, 2011



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO EQUITY INTEREST AND ASSET PURCHASE

AGREEMENT

THIS AMENDMENT NO. 2 TO EQUITY INTEREST AND ASSET PURCHASE AGREEMENT (this
“Amendment”), dated as of December 19, 2011, is made effective among WCA Waste
Corporation, a Delaware corporation (“WCA Parent”), WCA of Massachusetts, LLC, a
Delaware limited liability company (“WCA Massachusetts”), WCA of Ohio, LLC, a
Delaware limited liability company (“WCA Ohio” and, together with WCA
Massachusetts, “WCA Subs”), Live Earth LLC, an Ohio limited liability company
(“Live Earth”), Champion City Recovery, LLC, a Massachusetts limited liability
company (“CC”), Boxer Realty Redevelopment, LLC a Massachusetts limited
liability company (“BR”), Sunny Farms Landfill, LLC, an Ohio limited liability
company (“SF”) and New Amsterdam & Seneca Railroad Company, LLC, an Ohio limited
liability company (“NA”), (WCA Parent and WCA Subs are collectively referred to
as the “WCA Parties;” and Live Earth, CC, BR, SF and NA are collectively
referred to as the “Live Earth Parties”).

RECITALS

WHEREAS, the Parties wish to amend the Equity Interest and Asset Purchase
Agreement, dated December 9, 2009 (as amended on by Amendment No. 1 to Equity
Interest and Asset Purchase Agreement, dated December 16, 2010, (the
“Agreement”) to revise certain provisions related to the timing of Periodic
EBITDA Determinations and the definition of EBITDA.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows, intending to be legally bound hereby:

1. Amendment to Agreement

1.1 Amendment of Section 2.2. Section 2.2 of the Agreement is hereby amended by
adding the following subsections and provisions to such Section:

(e) Notwithstanding the foregoing provisions of Section 2.2, the next Periodic
EBITDA Determination for achievement of Earn-Out 1 and Earn-Out 2 shall not be
made until July 1, 2012, at which time, but not later than July 5, 2012, WCA
Parent (or its successor) shall make and furnish to LEF the Periodic EBITDA
Determination for the four consecutive fiscal quarters ending March 31, 2012. If
based on such Period EBITDA Determination, either Earn-Out 1 or Earn-Out 2 has
been achieved, not later than July 15, 2012, WCA Parent shall cause Earn-Out 1
or Earn-out 2 to be paid and distributed in accordance with the Agreement and
the Earn-Out Escrow Agreement. If LEF disputes or disagrees with the Periodic
EBITDA Determination by WCA Parent for the fiscal quarters ending March 31,
2012, or any subsequent Periodic EBITDA Determination, the provisions of
Section 2.2(b) and Section 2.2(c) shall govern and control the resolution of
such disagreement. The Periodic EBITDA Determination, if applicable, for the
fiscal quarters ending at the end of each of the last three fiscal quarters of
2012, shall be made in accordance with Section 2.2 of the Agreement.

 

1



--------------------------------------------------------------------------------

(f) For purposes of the definition of EBITDA, as defined in Section 9 of the
Agreement, as same was amended and restated pursuant to that Amendment No. 1 to
the Agreement dated December 16, 2010, the Parties agree as follows:

(i) the determination of EBITDA for the Live Earth Business is inclusive of the
EBITDA and related items attributable to the operation of the Stoughton Transfer
Station facility by CC pursuant to the Stoughton Operating Agreement dated
February 11, 2011, between CC and Stoughton Recycling Technologies, LLC, and
such Operating Agreement shall be treated as an operating lease for purposes of
the determination of EBITDA under the Agreement; and

(ii) EBITDA resulting from the acquisition of any assets or equity interests of
or from any other business by any of the WCA Subs, CC, BR, SF or NA shall be
excluded from the EBITDA determination for purposes of the Earn-Out provisions
of the Agreement; provided, however, WCA Parent and LEF shall use their good
faith best efforts to determine any reduction to EBITDA as such term is defined
in the Agreement after giving effect to the acquisition of any acquired
business.

2. Miscellaneous

2.1 References to the Agreement.

(a) Each reference in the Agreement, “this Agreement,” “hereunder,” “herein” or
words of like import shall mean and be a reference to the Agreement as amended
and affected hereby.

(b) Each reference to the Agreement in any other documents executed by the
Parties shall mean and be a reference to the Agreement, as amended and affected
hereby.

2.2 Effectiveness . This Amendment shall become effective upon the execution by
the Parties to this Amendment.

2.3 No Other Amendments . Except as specifically provided in this Amendment, all
other terms and conditions of the Agreement shall remain unchanged and in full
force and effect.

2.4 Governing Law .

(a) THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, PROVISIONS
CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO (EXCLUSIVE OF THE CONFLICT OF LAW
PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.

 

2



--------------------------------------------------------------------------------

(b) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

2.5 Section Headings . The section headings contained in this Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Amendment.

2.6 Counterparts . This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which collectively shall
constitute one and the same instrument representing this Amendment between the
parties hereto, and it shall not be necessary for the proof of this Amendment
that any party produce or account for more than one such counterpart. Facsimile
signatures shall be given the same force and effect as original signatures and
shall be treated for all purposes and intents as original signatures.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above stated.

 

WCA PARTIES: WCA WASTE CORPORATION, a Delaware corporation By:  

/s/ Charles A. Casalinova

  Charles A. Casalinova, Senior Vice President
and Chief Financial Officer WCA OF MASSACHUSETTS, LLC, a Delaware limited
liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary WCA OF OHIO, LLC, a Delaware
limited liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary LIVE EARTH PARTIES: LIVE EARTH
LLC, an Ohio limited liability company By:  

/s/ Christopher M. Valerian

  Christopher M. Valerian, Managing Member

Signature Page to
Amendment No. 2 to Equity Interest and Asset Purchase Agreement



--------------------------------------------------------------------------------

CHAMPION CITY RECOVERY, LLC, a
Massachusetts limited liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary BOXER REALTY REDEVELOPMENT, LLC,
a
Massachusetts limited liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary SUNNY FARMS LANDFILL, LLC, an
Ohio
limited liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary NEW AMSTERDAM & SENECA RAILROAD
COMPANY, LLC, an Ohio limited liability company By:  

/s/ Michael A. Roy

  Michael A. Roy, Vice President and Secretary

Signature Page to
Amendment No. 2 to Equity Interest and Asset Purchase Agreement